In his motion for rehearing appellant admits that the statement of facts was not filed in time, but attempts to make a showing of facts sufficient to excuse the failure to have such statement of facts filed. This contention in the motion is made to rest upon the sickness of appellant's counsel. The motion for new trial herein appears to have been overruled on May 20, 1926. It is shown that appellant's counsel became ill about the 1st of August thereafter. We thus have seventy-two days elapsing in which no effort appears to have been made to secure the filing of the statement of facts. The showing of illness is that appellant's attorney had influenza. It is shown further that appellant's attorney directed his stenographer to send the papers to the District Judge for his approval. A carbon copy of the letter written by the stenographer to the District Judge, of date August 17, 1926, is attached to the motion for rehearing. Examining said carbon copy, we observe that same nowhere refers to the sending of any statement of facts, but mention is only made therein of the bills of exception. When the statement of facts reached the District Judge is not shown. We regret that we are unable to agree with appellant as to the sufficiency of the showing made.
The motion for rehearing will be overruled.
Overruled.